Citation Nr: 1805266	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's foreign service was exclusively in Germany.

2.  The Veteran was not exposed to herbicide agents during his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  See 38 U.S.C. §§, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).

2.  The criteria for service connection for prostate cancer have not been met.  See 38 U.S.C. §§ 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).

3.  The criteria for service connection for type II diabetes mellitus have not been met.  See 38 U.S.C. §§ 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VCAA notice was provided to the Veteran in March 2012. 

Neither the Veteran nor the representative, in this case, has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert. denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran contends that he was exposed to herbicide agents during his service in Germany, Ft. Chaffee, Arkansas, or Fort Gordon, Georgia, and that his type II diabetes, ischemic heart disease, and prostate cancer are etiologically related to that exposure.  For the reasons stated below, the Board disagrees. 

The Board finds that service connection for type II diabetes, ischemic heart disease, and prostate cancer is not warranted on a presumptive basis due to herbicide agent exposure.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The Veteran's ischemic heart disease, prostate cancer, and type II diabetes mellitus are all diseases listed in 38 C.F.R. § 3.309(e).  Veterans who served in Germany are not presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6).  The presumption in 38 C.F.R. § 3.307(a)(6) does not apply because the Veteran did not serve in the Republic of Vietnam during the relevant period.  

The Board also finds that service connection for the Veteran's type II diabetes mellitus, prostate cancer, and ischemic heart disease is not warranted on a presumptive basis as a chronic disease under 38 C.F.R. 3.309(a).  Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as the aforementioned diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (West 2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  The Veteran was diagnosed with type II diabetes mellitus in November 2011, ischemic heart disease in 2000, and prostate cancer in October 2010, more than 35 years after he left the military.  See Atlanta VAMC medical records dated March, July, and October 2014.  The Veteran does not contend that he developed these diseases or had symptoms of these diseases within a year of his military service.  The presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested type II diabetes mellitus, prostate cancer, or ischemic heart disease to a degree of 10 percent within one year from the date of termination of service.

The unavailability of presumptive service connection for a disability based on chronicity or exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has a current diagnosis of ischemic heart disease, prostate cancer, and type II diabetes mellitus.  See October 2014, July 2014, and June 2014 VA outpatient treatment records.  While in the military, the Veteran was treated for gastritis and acute enteritis.  See Service treatment records (STRs) dated July 1962.  The Veteran's STRs do not show complaints, treatments, or diagnosis of any of his diagnosed conditions.  At separation, the Veteran reported that he did not have cancer, ischemic heart disease, and his clinical evaluation was normal.  The Veteran does not contend that his conditions began during service or is otherwise related to service, and there is no evidence of record to suggest that this is the case.  See Veteran's Appellate Brief dated December 2017.  In August 2012, the Joint Services Records Research Center (JSRRC) coordinator rendered a formal finding that sufficient information required to verify the Veteran's alleged herbicide exposure did not exist.  Indeed, the Veteran's contention that he was exposed to Agent Orange in service is based on speculation.  In the December 2011 claim, the Veteran maintained that he was exposed to Agent Orange in Germany "between 1961 and 1963."  In the October 2012 notice of disagreement, the Veteran described that certain events "may or may not be related" to his alleged exposure.  He indicated that in 1964 he lost his son due to his kidney area not being fully developed.  He maintained that in 1968, his daughter had surgery on her kidneys due to a birth defect.  He concluded as follows:  "I don't know when I was expose[d] if during Active Duty or Reserve Training.  I know that I was expose[d]."  In the September 2015 VA Form 9, the Veteran maintained that VA failed to verify his exposure to Agent Orange at Fort Chaffee and Fort Gordon.  A review of information from the Department of Defense on Herbicide Tests and Storage outside of Vietnam shows that the Veteran did not serve at Fort Chaffee (1967) and Fort Gordon (1966, 1967) during the time periods (and in the military occupational specialty) in which herbicide operations are known to have occurred.  Thus, there is no competent evidence of record that corroborates the Veteran's alleged in-service event/injury.  

In accordance with the preponderance of the evidence, the Board finds that there is no persuasive evidence that the Veteran was exposed to herbicide agents during his service.  Because the record lacks the necessary evidence to corroborate the contended in-service event/injury (herbicide agent exposure) and the disabilities did not manifest in service or to a compensable degree within one year of separation, entitlement to service connection on a presumptive and direct bases are precluded.  As such, the Board must deny all claims herein.  

      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure is denied.

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


